COLLIER, C. J.
— I concur with a majority of the Court in the opinion, that the witness who was objected to by the plaintiff in error, on account of his religious opinions, was entirely competent, according to the .rule upon the subject, as understood and settled at the present day.
I have not the slightest wish to overrule the case of Hobbs v Bibb, 2 Stewt. Rep. 54; but am satisfied with it, as explained by the case of Ayers v. Moore, ibid. 336; yet I think that the case at bar is not sustained by the opinion of the Court in the latter. In that case, the Court considered that the circumstance of the negro boy, the subject of the sale, being too young to render service to the vendee, and that he was permitted to remain with his family during his tender years, or that from other circumstances it was not at all convenient for the vendee to take him home, would, if shown to the jury, repel the inference of fraud arising from the possession continuing unchanged. And the opinion of the Court proceeded upon the idea that, although the sale might have been fair, and without intention to defraud any one, yet the legal presumption of fraud from the continued possession of the vendor should be explained away. Such I understand to be the doctrine maintained in Bissell v. Hopkins, 3 Cow. Rep. 166; Swift et al. v. Thompson, 9 Conn. Rep. 63 ; Sydney v. Gee, 4 Leigh’s Rep. 535 ; Gould v. Ward, 4 Pick. Rep. 104; Shumway et al. v. Butler, 8 Pick. Rep. 443 ; Talcott v. Wilcox, 9 Conn. Rep. 134.
The charge given to the jury assumes that, if the purchaser of personal property, who has taken an absolute bill of sale for the same, shows that his purchase was on a valuable consideration, and without intention to defraud the creditors of the vendor, the inference of fraud from the possession of the latter is sufficiently repelled. It is certainly necessary to show such facts as will satisfy the jury of the fairness of the sale; and in addition, according to my view of the law, special reasons' *359must be shown why possession does not follow the contract of sale'.
The possession, unless stipulated for at the time of the purchase, must be regarded as a matter ef subsequent arrangement; and cannot be explained by proof that the purchase was fair and bona fide. But a majority of the Court think otherwise; and without extending these views, I content myself with declaring, that thus far I cannot assent to their opinion.